Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION




                                             Examiner Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephonic interview and email communication on 4/26/2021 by Mr. Phillip Articola.

Examiner proposed the above amendments to the claim, if applicant’s wants to avoid 112 (f) interpretation. Additionally further amendment to claim 4, was proposed to overcome informalities. The amendments were accepted by the applicant. Examiner also found relevant intervening reference US 20200142041 A1 and notified the applicant. Applicant perfected the foreign priority by filing certified English translation on 05/04/2021. Therefore US 20200142041 A1 no longer is an applicable prior art.

Amendments to the Claims

Election

Applicant elected claim 1-7 without traverse and through proposed amendment, canceled claims 8-12.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “determine when or where the lidar sensor is covered and calculate a distance to an object, through operation timing information of the cleaning device or analysis of a received signal outputted from the receiver, wherein the control unit is configured to control the transmitter not to transmit a laser signal or control a rotational velocity or rotation time of the mirror at a point of time that the lidar sensor is covered by the cleaning device, based on the operation timing information of the cleaning device, and control detection or utilization of the received signal when the distance to the object is calculated”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:



	


US 10173646 B1 (LIDAR sensor cleaning). Describe automatic cleaning of LIDAR sensor based on received data about the sensor condition data obtained from various techniques [(Column 33 lines 41-Column 35 lines 22)] . But none of the method involves “determine when or where the lidar sensor is covered and calculate a distance to an object, through operation timing information of the cleaning device or analysis of a received signal outputted from the receiver, wherein the control unit is configured to control the transmitter not to transmit a laser signal or control a rotational velocity or rotation time of the mirror at a point of time that the lidar sensor is covered by the cleaning device, based on the operation timing information of the cleaning device, and control detection or utilization of the received signal when the distance to the object is calculated.”

IDS submitted reference US 20150090291 A1 teaches removing contamination from a LIDAR sensor {para 2} mounted on a vehicle when the contamination level is high. The contamination level is measured at regular interval and when the level exceeds a preset threshold, it removes the contamination level {para 41-43})

However it does not teach “determine when or where the lidar sensor is covered and calculate a distance to an object, through operation timing information of the cleaning device or analysis of a received signal outputted from the receiver, wherein the control unit is configured to control the transmitter not to transmit a laser signal or control a rotational velocity or rotation time of the mirror at a point of time that the lidar sensor is covered by the cleaning device, based on the 

US 20200142041 A1 no longer is an applicable prior art, based on perfected foreign priority.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426